             Case 1:18-cr-00691-JGK Document 64 Filed 04/19/21 Page 1 of 2




                                            Application granted. The defendant is to be released for 24
April 16, 2021                              hours subject to the provisions specified in this letter.
By ECF                                      SO ORDERED.
                                                                                        /s/ John G. Koeltl
Hon. John G. Koeltl
                                            New York, New York                            John G. Koeltl
United States District Judge                April 16, 2021                                   U.S.D.J.
Southern District of New York

Re: United States v. Darrell McLeod, 18 Cr. 691 (JGK)

Dear Judge Koeltl:

     I write on behalf of my client, Darrell McLeod, to request his temporary release from the
Essex County Correctional Facility to attend his grandmother’s funeral on Tuesday, April 20,
2021, at 9:00 a.m. 1 Mr. McLeod’s grandmother, Dorothy McLeod, with whom Mr. McLeod was
exceptionally close, passed away this week. He requests the opportunity to be allowed to grieve
with his family, and to be present when his grandmother is put to rest. I therefore ask that he be
released on a 24-hour unsecured personal recognizance bond, to be signed by Mr. McLeod, that
permits him to attend the viewing and interment. The Government has no objection to this
request.

      The Bail Reform Act provides that a “judicial officer may… permit the temporary release
of [a] person … to the extent that the judicial officer determines such release to be necessary for
preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i)
(emphasis added). Accordingly, other judges have granted temporary release for detained
individuals to attend family members’ funerals. See, e.g., United States v. Dunn, 11 Cr. 638
(SAS) (S.D.N.Y) (releasing defendant on a $30,000 personal recognizance bond to allow him to
attend brother’s memorial service); United States v. Summers, 09 Cr. 807 (DLC) (S.D.N.Y.)
(releasing defendant to attend partner’s funeral).

     The viewing and interment are scheduled for 9:00 a.m. on April 20, 2021, at the J. Foster
Philips Funeral Home in St. Albans, Queens. See Announcement (image below). Mr. McLeod
respectfully proposes that the Court release him on Monday, and allow him to return to the Essex



1
    Mr. McLeod is detained pending a hearing on violations of supervised release.
             Case 1:18-cr-00691-JGK Document 64 Filed 04/19/21 Page 2 of 2
Hon. John G. Koeltl                                                  April 16, 2021
United States District Judge                                         [2]

Re: United States v. Darrell McLeod
    18 Cr. 691 (JGK)

County Correctional Facility on Tuesday, after the services. If released, he will spend Monday
night at his partner’s apartment at 360 E. 137th Street in the Bronx.

     Due to the time-sensitive nature of this request, we respectfully request that the Court grant
release or afford us the opportunity to be heard as soon as possible.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Tara LaMorte, Esq. (by ECF)
